SCOTT, J.
Even if we assume, without deciding, that defendant became personally bound to pay the premiums, and that the contract of insurance was valid and enforceable, 'no right of action: is shown in plaintiffs. They were merely brokers acting as agents for some foreign insurance companies. The premiums constituted *744the consideration for the contract of insurance. That contract'was between the foreign insurance companies and the railway company, and the premiums became due, not to the brokers, but to the companies who became the insurers. Whatever claim there is consists of the 'claim of these insurers against the insured (and perhaps also against defendant) for the premiums. The plaintiffs were not the insurers, and had no claim as such to the premiums. The case entirely fails' to show that they have acquired any right from the insurers to collect them.
Judgment affirmed, with costs. All concur.